     Case: 3:21-cv-50189 Document #: 18 Filed: 09/01/21 Page 1 of 1 PageID #:71




                      UNITED STATES DISTRICT COURT FOR THE
                         NORTHERN DISTRICT OF ILLINOIS

       Dain M. Cook,                         )
                    Plaintiff,               )
                                             )       Case No. 21 CR 50189
               v.                            )
                                             )       Judge Iain D. Johnston
       Truist Investment Services, Inc.,     )
                     Defendant.              )

                                             ORDER

        On 7/15/2021 Magistrate Judge Jensen entered a Report and Recommendation that this
case be dismissed for want of prosecution. Dkt. 17. The basis for the recommendation was the
plaintiff’s repeated failures to appear, specifically failing to participate in telephonic status
hearings held on 5/20/2021, 7/6/2021, and 7/16/2021. In the order setting the 7/16/2021 status
hearing, Judge Jensen warned the plaintiff that failing to appear could result in a
recommendation that his case be dismissed. Dkt. 16. In addition to his failure to participate in
status hearings, the plaintiff has not objected to the Report and Recommendation. According to
the docket, the Report and Recommendation was mailed to the plaintiff the day it issued, and it
was not returned as undeliverable. Given the plaintiff’s repeated failures to participate in status
hearings in this case, Judge Jensen’s warning that his case may be dismissed, and the lack of any
objection to the Report and Recommendation, see 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b),
the Court adopts the Report and Recommendation [17]. This case is dismissed for failure to
prosecute. See Federal Election Commission v. Al Salvi for Senate Committee, 205 F.3d 1015,
1018 (7th Cir. 2000) (“the authority of a court to dismiss cases sua sponte for lack of prosecution
has long been considered an ‘inherent power’”). The motion to dismiss [10] is stricken as moot.
Civil case terminated.


Date: September 1, 2021               By:    __________________________________________
                                             Iain D. Johnston
                                             United States District Judge
